Citation Nr: 1107130	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in August 2010.  A transcript of the hearing has been 
associated with the claims file.

The Veteran's appeal was remanded in November 2009.  While it was 
in remand status, the RO granted service connection for left ear 
hearing loss disability.  In light of the full grant of benefits 
sought, this issue is no longer in appellate status.

The issue of entitlement to service connection for headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The record contains evidence supporting a finding that the 
Veteran visited Vietnam on temporary duty during service; it is 
at least as likely as not the Veteran was exposed to herbicides 
during service.




CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed below, the Board has determined 
that the criteria for entitlement to service connection for 
diabetes mellitus have been met.  Accordingly, no further 
notification or assistance pursuant to the VCAA is necessary with 
respect to this issue.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service" - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  The 
diseases for which service connection may be presumed due to an 
association with exposure to herbicide agents include Type II 
diabetes.  38 C.F.R. § 3.309(e) (2010).

In the instant case, the Veteran has a confirmed diagnosis of 
diabetes mellitus.  Resolution of his appeal turns on the 
question of whether he was exposed to herbicides through presence 
in Vietnam during the period identified by law.  He maintains 
that he was deployed to Vietnam on various occasions during his 
service as an aircraft mechanic at McGuire Air Force Base.  The 
record discloses that the Veteran did indeed serve as an aircraft 
mechanic from June 1961 until December 1964, and was stationed at 
McGuire.  He has submitted photographs purporting to show him in 
Vietnam.  These photographs reflect the Veteran's rank as an 
Airman Third Class, a rank he achieved in February 1961 and held 
until October 1962.  He has also submitted a statement by his 
mother indicating that he sent photographs to her from his trips 
to Vietnam.

In April 2010 the AOJ contacted the Air Force Historical Research 
Agency and asked for information pertaining to the Veteran's 
claimed temporary duty in Vietnam.  An Air Force archivist 
responded that the specific unit's histories revealed that they 
did often fly to Vietnam but individual crew members were not 
identified and specific aircraft were not noted.  

It appears that, while pertinent service personnel records do not 
confirm that the Veteran served within the Republic of Vietnam as 
defined by 38 C.F.R. § 3.313(a), they also fail, in the Board's 
view, to confirm that he did not have such service.  As such, 
after reviewing and weighing the evidence on the question of 
whether the Veteran stepped foot on the landmass of the Republic 
of Vietnam, the Board finds that there is a genuine state of 
equipoise of the positive and negative evidence.  In such a case, 
the question is to be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board finds it reasonable to accept 
that a veteran trained as an aircraft mechanic in a squadron that 
often visited Vietnam would have served in a capacity that would 
involve the temporary duty he claims.  Therefore, it is 
reasonable to accept the Veteran's statements that he stepped 
foot on land in Vietnam, particularly in light of the information 
provided by the Air Force Historical Research Agency.

Accordingly, resolving all doubt in the appellant's favor, the 
Board finds that the Veteran had service in Vietnam as defined by 
38 C.F.R. § 3.313(a).   The Veteran is therefore presumed to have 
been exposed to herbicides in service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Therefore, as the Veteran's exposure to 
herbicides is presumed, the Board concludes that service 
connection for diabetes mellitus, type II, is warranted.  See 38 
C.F.R. § 3.309(e).


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

As an initial matter, the Board notes that prior to November 
1967, audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, the 
ASA standards should be converted to ISO-ANSI standards.  Review 
of the Veteran's claims file reveals that on VA examination in 
May 2006, the results of audiometric testing in service were 
recited.  Specifically, the examiner noted the results of testing 
conducted in January 1961 and November 1964.  However, it appears 
that the examiner did not make such conversion.  He concluded 
that there had been no change in the Veteran's hearing 
sensitivity during service.  

In its November 2009 remand, the Board noted that it had reviewed 
the in-service findings, following conversion to ISO-ANSI 
standards.  It noted that the converted data did indicate some 
decibel shift but also acknowledged that it was unclear whether 
such a shift would cause the examiner to alter his conclusions 
with respect to whether bilateral hearing loss and tinnitus were 
due to the history of in-service noise exposure or any event 
during service.  An additional examination was directed, and the 
Board specifically indicated that the in-service audiometric 
findings should be converted to ISO-ANSI standards.

Unfortunately, the subsequent examination in July 2010 (by the 
same examiner who conducted the May 2006 examination) did not 
include conversion of the in-service audiometric findings to 
current standards.  This examiner again concluded that there had 
been no change in the Veteran's hearing sensitivity during 
service.  However, this conclusion appears to be based on data 
reported under previous standards, and as such is not responsive 
to the questions posed in the Board's November 2009 remand.  In 
fact, the 2010 examination report appears to be a recitation of 
the previous report.  Accordingly, the examination is 
insufficient for the purpose of deciding the Veteran's claim.  
Moreover, a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination, by an examiner 
who has not previously examined him, to 
determine the nature and etiology of his 
claimed right ear hearing loss disability 
and tinnitus.  All necessary testing should 
be carried out in conjunction with this 
examination, the results of which should be 
reported in detail.  The claims file and a 
copy of this remand should be provided to 
the examiner for review.  A full history 
should be elicited, the pertinent details 
of which should be recited in the 
examination report.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's claimed right ear 
hearing loss disability and tinnitus are 
related to any disease or injury in 
service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.  The examiner 
should specifically address the findings of 
the January 1961 and November 1964 
audiometric testing, which should be 
converted to ISO-ANSI standards.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


